Title: To James Madison from William Kirkpatrick, 20 October 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


20 October 1802, Málaga. Encloses a duplicate of his 10 Sept. dispatch. Transmits a packet for JM received 19 Oct. from Richard O’Brien and a copy of O’Brien’s 2 Oct. letter to him for JM’s information. “The Tripoline, now Moorish Cruizer,… was compleatly provided with Certificates from the different Consuls residing in the Emperor’s dominions belonging to him and only waited for some Seamen from Tetuan to proceed.” The frigate Adams, Captain Campbell, continues at its station. “This City, and its Environs have been remarkably healthy this Season.” No contagious diseases prevail, and all U.S. ships with bills of health certified by Spanish consuls “in the District they proceed from” have been immediately admitted to pratique. “Five Sail of British Men of War passed by here on their way up the Mediterranean ten days ago with Six months’ Provisions on board, their destination is not Known even at Gibraltar where they proceeded from, some Surmise they are destined for Algiers to settle differences with the Dey.”
 

   
   RC and enclosure (DNA: RG 59, CD, Málaga, vol. 1). RC 2 pp. For enclosure, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:567.



   
   Kirkpatrick enclosed a copy of O’Brien to Kirkpatrick, 2 Oct. 1802 (1 p.), stating that the Algerine government had heard of Cathcart’s appointment as consul to Algiers and that it appeared the dey would reject Cathcart. He noted that four Portuguese warships had been cruising off Algiers for over two weeks but had left four days earlier as the dey’s corsairs were all in port. From 10 to 20 Sept. the Tripolitans had sent three Swedish brigs and twenty-nine seamen into Algiers. The Algerine government was seriously inquiring about the arrival of the U.S. storeship. O’Brien asked Kirkpatrick to send a copy of the letter to JM.



   
   A full transcription of this document has been added to the digital edition.

